DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 04/05/2022. Claims 22-24 have been newly added. Therefore claims 1-24 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-20 are drawn to a method, which is within the four statutory categories (i.e. process).   Claim 21 is drawn to a system which is within the four statutory categories (i.e. machine).
Step 2A, Prong 1:
Claim 1 recites “analyzing the first and second usage data to correlate the first and the second usage data with surgical outcome data”, “determining, based on the correlation, the optimal operational parameter” and “implementing the optimal operational parameter via the first and the second subset of hubs”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a cloud computing system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a cloud computing system” language, analyzing and determining in the context of the claim encompasses the user manually calculating the usage data in the surgical hubs. 
Claim 8 recites “analyzing the first and the second usage data to correlate the first and the second usage data with surgical outcome data”, “determining based on the correlation, that the first usage data is correlated with a first number of positive surgical outcomes and the second usage data is correlated with a second number of positive surgical outcomes” and “determining, by the second subset of surgical hubs, an improved medical resource usage configuration based on the first usage data”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a cloud computing system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a cloud computing system” language, analyzing and determining in the context of the claim encompasses the user manually calculating the usage data in the surgical hubs and determine an improved medical resource usage configuration.
Claim 16 furthermore recites “determining, based on the comparison that the first usage data is indicative of a security irregularity and the second usage data is indicative of an acceptable security status”, “determining a change in the security parameter based on the indicated security irregularity”, and “updating the security parameter based on one or more simultaneous security attacks”. These limitations also correspond to a mental process. Other than reciting “by a cloud computing system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a cloud computing system” language, analyzing and determining in the context of the claim encompasses the user manually calculating security irregularity and also change the security parameter in mind or using pen and paper.
Claim 21 recites “correlate the first usage data and the second usage data to the surgical outcome data; determine that the first usage data comprises an optimal operational parameter based, at least in part, on the correlation” and these steps correspond to a mental process, such as a user can correlate the usage data and determine an optimal parameter based on some rules and regulations. Therefore these limitations correspond to an abstract idea as well.
Dependent claims also recite limitations that correspond to a mental process. Such as, “determining medical product waste data based on the first and the second usage data; and adjusting the recommended medical resource usage configuration based on the medical product waste data”-claim 4, “identifying, by the cloud computing system, a missing medical product required for a surgical procedure to be performed by a surgical instrument of the surgical system”-claim 5, “identifying an error impacting the second usage data”-claim 13, “comparing the first and the second usage data to a predetermined threshold”-claim 14, “comparing the first usage data to a predetermined threshold to determine the security irregularity; and generating, by the cloud computing system, a security flag and transmitting the security flag to the second subset of surgical hubs”-claim 17, and “verifying an accuracy of a control program update previously transmitted to the second subset of surgical hubs”-claim 20. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
Claims 2, 3, 6, 7, 9, 11, 12, 18 is ultimately dependent from Claims 1, 8, 16 and include all the limitations of Claims 1, 8, 16. Therefore, claims 2, 3, 6, 7, 9, 11, 12, 18 recite the same abstract idea. Claims 2, 3, 6, 7, 9, 11, 12, 18 describes further limitations regarding the basis for determining the optimal operation parameter. These are all just further describing the abstract idea recited in claims 1, 8, 16, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “the cloud computing system”, “receiving the usage data”, “transmitting the optimal operational parameter for implementation via the first and second subset of surgical hubs”, “transmitting data/control program update”, “generating a security flag”, using cloud computer system to perform receiving, analyzing, determining and transmitting steps and “continuously monitoring, by a cloud computing system, a plurality of surgical hubs implemented across a surgical system spanning multiple medical facilities”. 
Claims 1 has been amended now to recite “autonomously analyzing, by the cloud computing system” and “autonomously determining, by the cloud computing system”. 
The newly added claim 22 recites “generating a control algorithm update based on the determination of the optimal operational parameter, wherein the control program update comprises the optimal operational parameter; and wherein implementing the optimal operational parameter comprises autonomously pushing the control program update to the first subset of surgical hubs and the second subset of surgical hubs.”. 
The cloud computing system in all these steps is recited a high-level of generality (i.e., as a generic computing system performing a generic computer functions of analyzing and determining data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a cloud computing system to perform both the analyzing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Claims 1 has been amended now to recite “autonomously analyzing, by the cloud computing system” and “autonomously determining, by the cloud computing system”. And the current specification recites “The patient outcome analysis module 7028 can analyze surgical outcomes associated with currently used operational parameters of surgical instruments 7012. The patient outcome analysis module 7028 may also analyze and assess other potential operational parameters. In this connection, the recommendations module 7030 could recommend using these other potential operational parameters based on yielding better surgical outcomes, such as better sealing or less bleeding” in par. 1242, therefore, this analyzing feature is a generic computing function and it is determined to be well-understood, routine and conventional activity in the field.
Claims also recite other additional limitations beyond abstract idea, these limitations – including functions such as receiving/transmitting data, and also newly added feature of “are insignificant extra-solution activities (see MPEP 2106.05 (g)). The claims are not patent eligible.
Claims also have been amended to recite “implementing the optimal operational parameter via the first and the second subset of hubs, wherein implementing the optimal operational parameter controls the operation of the surgical instruments coupled to the first subset of surgical hubs and the surgical instruments coupled to the second subset of surgical hubs, thereby  generating an improved surgical outcome”, “wherein the optimal operational parameter is configured to control an operation of the surgical instruments coupled to the second subset of surgical hubs”, “wherein the updated security parameter reduces the risk of data associated with the second subset of surgical hubs from being stolen and/or manipulated”, “wherein the updated security parameter reduces the risk of data associated with the second subset of surgical hubs from being stolen and/or manipulated”, “wherein the optimal operational parameter is configured to control an operation of the second surgical instrument; and 312174224.26App. No. 16/209,416Atty. Docket No. END8505USNP/170772M Response to Office Action Mailed January 5, 2022 “transmit the optimal operational parameter to the second surgical hub for implementation during a third surgical procedure, wherein implementing the optimal operational parameter controls the operation of the second surgical instrument, thereby generating an improved surgical outcome during the third surgical procedure”. The newly added claims 23 and 24 recite “wherein the optimal operational parameter is configured to alter a drive signal output a first generator coupled of the first subset of surgical hubs and a second generator coupled to the second subset of surgical hubs” and “wherein the optimal operational parameter is configured to alter at least one of a frequency, a waveform shape, a waveform amplitude, or combinations thereof of the drive signal output”. These limitations correspond to insignificant extra-solution activities-insignificant applications (see MPEP 2106.05 (g)).
Therefore, claims 1-24 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
In response to Applicant’s argument about the claim steps cannot practically be performed in human mind, Examiner respectfully submits that the steps of “analyzing the first and second usage data to correlate the first and the second usage data with surgical outcome data”, “determining, based on the correlation, the optimal operational parameter” can be done by a user in mind or user using pen and paper. Applicant argues that the current claims recite a method that is implemented in a cloud computing system. In response, Examiner submits that the “cloud computer system” is not part of the abstract idea, but it is one of the additional elements that is a generic computing system and does not integrate the abstract idea into a practical application.
	Applicant argues that the claimed limitations of “analyzing” and “determining” steps cannot practically be performed, for instance these steps cannot be practically performed by a surgeon in the moment of a surgery and using his/her mind or pen and paper. Applicant also argues that the current specification recites “it would be infeasible or impractical to anybody on the surgery team to come to these conclusions without the help of the cloud system…”. In response, Examiner submits that the limitations of “analyzing the first and second usage data to correlate the first and the second usage data with surgical outcome data”, “determining, based on the correlation, the optimal operational parameter” can be performed by a medical professional without the need of any device. Actually, this is one of the daily work being done by a user, such as medical professionals/doctors/surgeons and the user can manually calculate the usage data in the surgical hubs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	The MPEP provides examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include:
• a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Tech., 601 F.3d at 1331-33, 94 USPQ2d at 1616-17;
• a claim to detecting suspicious activity by using network monitors and analyzing network packets, SRI Int’l, 930 F.3d at 1304;
• a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481 (distinguishing the claims in TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014)); and
• a claim to a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image), Research Corp. Techs., 627 F.3d at 868, 97 USPQ2d at 1280.

In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014);
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential).
	Current claims do not recite any limitations that cannot be performed in human mind or human using pen and paper. The actions being infeasible does not have any weight on claim limitations not directed to an abstract idea. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).
In response to Applicant’s argument about the current claims are directed to an improvement in technology, constitute a particular machine and therefore recite additional elements that integrate the abstract idea into a practical application, Examiner submits that the current specification describes the system as “Referring to FIG. 1, a computer-implemented interactive surgical system 100 includes one or more surgical systems 102 and a cloud-based system (e.g., the cloud 104 that may include a remote server 113 coupled to a storage device 105). Each surgical system 102 includes at least one surgical hub 106 in communication with the cloud 104 that may include a remote server 113. In one example, as illustrated in FIG. 1, the surgical system 102 includes a visualization system 108, a robotic system 110, and a handheld intelligent surgical instrument 112, which are configured to communicate with one another and/or the hub 106.” In par. 280. Therefore, the system includes generic computer components and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims also recite other additional limitations beyond abstract idea, these limitations – including functions such as receiving/transmitting/displaying data are insignificant extra-solution activities (see MPEP 2106.05 (g)).
In response to applicant’s argument about claims are directed to an inventive concept, Examiner submits that under current Office guidelines, patentability with respect to 35 U.S.C. 101 is not evaluated through the lens of 35 U.S.C. 103(a). Although novelty and non-obviousness may provide a useful clue in identifying limitations that are not conventional or routine in the field (79 Fed. Reg. 74624), claims that overcome rejections under 35 U.S.C. 102 or 103 are not necessarily statutory in nature. As a result, Applicant's argument is not persuasive.
	Therefore, Applicant’s arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626